Citation Nr: 1520322	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an eye condition, diagnosed as bilateral chronic blepharitis, distichiasis, trichiasis, and presbyopia.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to July 1986, and December 2000 to May 2002.  He also served in the Army National Guard from August 1987 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In February 2014 the Veteran testified before a Decision Review Officer and in January 2015 he testified before the undersigned via video-conference.  Transcripts of both hearings are associated with the claims file.

The issue of entitlement to service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral chronic blepharitis had its onset in service.

2.  The Veteran's bilateral chronic distichiasis and trichiasis are secondary to his service-connected bilateral chronic blepharitis.



	(CONTINUED ON NEXT PAGE)

CONCLUSION OF LAW

The criteria for service connection for an eye condition, diagnosed as bilateral chronic blepharitis, distichiasis, and trichiasis are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  
When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The December 2012 VA examiner diagnosed the Veteran with current eye disabilities of bilateral chronic blepharitis, distichiasis, trichiasis, and presbyopia.  Service connection is not available for presbyopia as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-MR1, Part III, Subpart iv, Chapter 4, Section B, Para. 10(d).  Thus, the Board will only address the current diagnoses of bilateral chronic blepharitis, distichiasis, and trichiasis.

During his first period of active service, service treatment records (STRs) show that the Veteran was diagnosed with hordeolum (stye) of the right upper eyelid in April 1986.  The VA examiner stated in a May 2013 addendum opinion that this kind of stye is "the result of the blockage of a meibomian gland with secondary distention and inflammatory changes....  The hordeola is a result of chronic eyelid inflammation called blepharitis." (emphasis added)

STRs also contain a June 1987 Army National Guard enlistment examination which specifically notes a defect of bilateral chronic blepharitis with two meibomian cysts, one on the lower right lid and one on the upper left lid.  

Thus, the STRs show a hordeolum in April 1986 that the VA examiner found to be the result of chronic blepharitis, and bilateral chronic blepharitis was noted 13 months later in June 1987, less than a year after the end of the Veteran's first period of active duty service.  

In his September 2012 informal claim, October 2012 formal claim, and July 2013 lay statement, the Veteran has reported that his eye symptoms began in service and have recurred since.  The Veteran is competent to testify to the onset and recurrence of his eye symptoms and the Board finds him credible as to this report, as it is consistent with the STRs and with the VA examiner's opinion.  Layno; Caluza.  Moreover, the mere fact that a diagnosis of chronic blepharitis does not appear in the active duty STRs does not render the Veteran's assertions inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

The VA examiner's medical opinions did not address whether the Veteran's current blepharitis is related to the blepharitis noted in June 1987.  However, he did opine that the hordeolum was caused by chronic blepharitis, which supports a finding that the Veteran had chronic blepharitis in service in April 1986.

The Veteran competently, credibly, and consistently described recurrent symptoms of chronic blepharitis since service that support the later diagnoses by VA medical personnel in 1987 and 2012.  There is no conflicting medical opinion evidence.  As such, service connection is warranted for chronic blepharitis.

The VA examiner also opined that the Veteran's bilateral chronic distichiasis and trichiasis "is likely a result of the veteran's chronic blepharitis."  This is the only medical opinion evidence regarding these two diagnoses.  Thus, the Board also finds that service connection is warranted for chronic distichiasis and trichiasis as secondary to his blepharitis.  38 C.F.R. § 3.310 (2014).


ORDER

Service connection for bilateral chronic blepharitis, distichiasis, and trichiasis is granted.


REMAND

The Veteran seeks service connection for a skin condition, including as caused or aggravated by medications prescribed in service.  For the following reasons, this claim must be remanded.

The Veteran has not been provided with a VA skin examination.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  See 38 U.S.C.A. § 5103A(d)(2); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the record shows that the claimed disability may have had its onset in service or may have been aggravated in service by sun exposure in tandem with the prescription of medications that increase photosensitivity (i.e. minocycline, doxycycline, tetracycline, and other medications).  However, the record does not contain a medical opinion based on a complete review of the claims file and thus the record does not contain sufficient evidence to adjudicate the claim.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed skin disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself as well as from individuals, such as friends and family members, who have first-hand knowledge and/or were contemporaneously informed the onset and/or recurrence of his skin symptoms during and/or since service.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  Obtain any relevant VA treatment records dated from December 2012 to the present.

3.  After completing the above and any other appropriate development, schedule the Veteran for an appropriate VA examination to determine the etiology of any current skin disorders.  The examiner should review the entire claims file and note such review in the report.  The examiner should:

a.  Identify all skin disabilities found to be present at any time since September 2012.

b.  For any diagnosed skin disability, state whether it is clear that it existed prior to September 1983.

c.  If the examiner diagnoses a skin disability that existed prior to September 1983, indicate whether it is clear that it worsened during service (beyond its normal progression), including as due to sun exposure and/or any prescriptions that increased photosensitivity.

d.  If the examiner diagnoses a skin disability that did not pre-exist service, please opine as to whether it is at least as likely as not that the condition is related to or had its onset during service, including as due to sun exposure and/or any prescriptions that increased photosensitivity.

A complete rationale for the conclusions reached should be set forth.  

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


